 In the Matter of THE GLENN L. MARTIN-NEBRASKA COMPANYandINTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL No. 38(A. F. OF L.)In the Matter of THE GLENN L. MARTIN-NEBRASKA COMPANYandAERONAUTICAL MECHANICS LODGE No. 1574 OF THE INTERNATIONALASSOCIATION OF MACHINISTSIn the Matter of THE GLENN L. MARTIN-NEBRASKA COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENT WORKERS (CIO)In the Matter of THE GLENN L. MARTIN-NEBRASKA COMPANYandNATIONAL UNION, UNITED AIRCRAFT WELDERS OFAMERICA, LOCALNo. 8In the Matter of THE GLENN L. MARTIN-NEBRASKA COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENTWORKERS, CIOIn the Matter of THE GLENN L. MARTIN-NEBRASKA COMPANYandUNITED BROTHERHOOD OF CARPENTERS & JOINERS OF AMERICA, LOCAL2359, AFFILIATED WITH A. F. OF L.Cases Nos. 17-R--597, 17-R-691, 17-R-693, 17-R--698, 17-R-702, and17-R-716 respectively.Decided January 10, 19441Messrs. Elmer L. HuntandClarence D. Musser,for the Board.Mr. Edward J. Creswell,of Baltimore, Md., for the Company.Mr. Thomas L. Short,of Omaha, Nebr., for the OperatingEngineers.Messrs. 'Joseph S. StuhldreierandRay S. Roth,of Omaha, Nebr.,for the I. A. M.Messrs' Maurice SugarandN. L. Smokier,of Detroit, Mich.,for theU. A. W.Messrs. David D. WeinbergandLouis T. Carnazzo,of Omaha,Nebr., for the Carpenters.Mr. Robert E. Tillman,of counsel to the Board.54 N. L R.B.,No. 64.424 THE GLENN L. MARTIN-NEBRASKA COMPANY425DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENTOF THE CASEUpon petitions duly filed by International Union of Operating En-gineers,Local No. 38 (A. F. of L.), herein called the OperatingEngineers, by Aeronautical Mechanics Lodge No. 1574 of the Inter-national -Association of Machinists,hereincalled the I. A. M., by In-ternationalUnion, United Automobile, Aircraft and AgriculturalImplement Workers (CIO), herein called the U. A. W., by NationalUnion, United Aircraft Welders of America, Local No. 8, herein calledtheWelders, and by United Brotherhood of Carpenters & Joiners ofAmerica, Local 2359, affiliated with A. F. of L., herein called the Car-penters, alleging that questions affecting commerce had arisen con-cerning the representation of employees of The Glenn L. Martin-Nebraska Company, Fort Crook, Nebraska, herein called the Company,the National Labor Relations Board entered an order consolidatingthe cases and provided for an appropriate hearing upon due noticebeforeWilliam F. Guffey, Jr., TrialExaminer.Said hearing washeld at Omaha, Nebraska, on November 16 and 17, 1943. The Com-pany, the Operating Engineers, the I. A. M., the U. A. W.,1 and theCarpenters appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues 2The rulings of the Trial Examinermade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.During the course of the hearing, the Company moved to dismissthe petition of the U. A. W. which sought a unit of plant-protectionemployees.Ruling on the motion was reserved for the Board. Forthe reasons stated in Section IV, subsectionB, infra,thismotion ishereby denied.The Company and the U. A. W. joined ina motionto dismiss the petition of the Carpenters on the grounds of theinappropriateness of the unit requested therein and the jurisdictionaldispute between the Carpenters and the I. A. M. They joined furtherin a motion to dismiss the petition of the Operating Engineers onthe grounds of the inappropriateness of the unit requested therein,%The U. A. W. signed a waiver of its charges of unfair labor practices filed against theCompany in Cases Nos.17-C-967 and 17-C-1055,insofar as they might constitute a basisfor objecting to the instant proceeding2The welders,although served with notice, made no appearance at the bearing. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the lack of a substantial showing of representation.Rulingon both motions was reserved for the Board. For the reasons statedin Section IV, subsections AS and 46,infra,the motions are herebyrespectively denied.The Company, the U. A. W., and the I. A. M.joined in a motion to dismiss the petition of the Welders on thegrounds that the unit sought therein was inappropriate and that theWelders failed to appear at the hearing.Ruling on thismotion waslikewise reserved for the Board. In view of our findings set forth inSection IV, subsection A4,infra,thismotion is hereby granted.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Glenn L. Martin-Nebraska Company, a Maryland corporation,is a wholly-owned subsidiary of The Glenn L. Martin Company.TheCompany operates a Government-owned plant on the Fort CrookMilitary Reservation, Fort Crook, Nebraska,' where it isengaged inthe manufacture, construction, assembly and modification of militaryaircraft and airplane parts andaccessories.For the conduct of itsbusinessin the year 1943, the Company purchasedraw materials, andairplane parts and assemblies having a valuein excessof $500,000, ofwhich over 75 percent was shipped to the plant-from pointsoutsidethe State of Nebraska.During thesame period,the Company'sproduction was valuedin excessof $1,000,000, the entire amount ofwhich was delivered to the United States Government at Fort Crook,Nebraska.The Company admits that it is engagedin commercewithin the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDInternationalUnion ' of Operating Engineers, Local No. 38, is alabor organization affiliated with' the American Federation of Labor,admitting to membership employees of the Company.AeronauticalMechanics Lodge No. 1574-of the International As-sociation ofMachinists is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.InternationalUnion, United Automobile, Aircraft and Agricul-tural ImplementWorkers' is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.United Brotherhood of Carpenters & Joiners of America, Local2359, is a labor organization affiliated with the American Federationof Labor, admitting to membership- employees of the Company. THE GLENN L. MARTIN-NEBRASKA COMPANY427III.THE QUESTIONS CONCERNING REPRESENTATION0The parties sitpulated that on various dates between April 1 andAugust 20, 1943, the several petitioners notified the Company of theirrespective claims to represent certain employees of the Company andrequested recognition as the exclusive bargaining representative ofsuch employees; and that the Company in each instance refused torecognize the petitioner unless and until it should be certified by theBoard.Statements of a Field Examiner of the Board, introduced intoevidence at the hearing have been compiled in a table in the footnotebelow.3'These statements indicate that each of the petitioners rep-resents a substantial number of employees in the unit it contends tobe appropriate. 'We find that questions affecting commerce have arisen concerningthe representation of employees of the -Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESA. The production and maintenance employees1.Contentions Of the partiesThe U. A. W. and the I. A. M. are in agreement that the appropriateunit should be a single unit comprising all production and main-tenance employees of the Company, including garage and cafeteriaemployees, but excluding leaders and supervisory employees of higherrank, and professional, technical, confidential, and plant-protectionemployees.4The Company agrees that such a single unit is appro-priate with the additional exclusion of all employees who are engagedin clerical work more than 50 percent of their working time.Theabove three parties are not entirely agreed as to the designation ofsupervisory employees, the Company and the I. A. M. contending8 See following table :Type of unitWelders---------------------------Engineers---------------------------Carpenters--------------------------Prod and main----------_------_-Plant protection--------------------Numberof em-ployeesin unit1332 632268,799351U. A. W.2, 758271Cards in unitsI.A.M.1, 328Carpenters111Op engr.15Welders11iNumber at modification center only.2The unit as petitioned for by the Operating Engineers comprised only 18 employees.4 See Appendix A for a detailed description of the unit.' 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat working leaders should be excluded from the unit, - while theU. A. W. urges their inclusion in the unit.°The Welders would excise from the production and maintenanceunit a separate unit to consist of all welders, apprentice welders, gasflame cutters, and apprentice cutters employed in the modificationcenter of the plant.The Operating Engineers urges a separate unit of all engineers andapprentice engineers in the two heating and ventilating departmentsof the plant.The Carpenters seeks a separate unit of all first-class, second-class,and third-class carpenters, wood tool makers, pattern makers, wood-working machine operators, box makers, and their helpers employedin the modification center and the main plant.2.Description of the plant; the proposed production andmaintenance unitWith respect to the geographical location of its buildings, the Com-pany's plant is divided into three sections : (1) themain plant,com-prising two office buildings, a powerhouse building, a camouflagebuilding, and the assembly building (where the manufacturing andassembly operations are conducted) ;(2)flight operations head-quarters[roughly 11/2 miles south], comprising two hangers, a ga-rage, and a fire station; and (3)themodification center[1/2milefurther south], comprising two large buildings where airplanes manu-factured by the Company, as well as other airplanes, are converted foruse in different theatres of war.The modification center is dividedinto departments which correspond to departments in the main plant,but are entirely independent of them.However, the entire plant isunder the operation of a single management, and there are severaladministrative departments, relating to functional control, whichfunction for both the main plant and the modification center.Therehas been some transfer of production personnel from the main plantto the modification center, and the Company anticipates furthertransfers in the future.The above facts indicate the integrated character of the manage-ment and control of the Company's plant.Moreover, it is evidentfrom the nature of mass production operations in the airplane indus-try that the operations are highly integrated and interdependent.Unless there are counterbalancing considerations, it is clear that asingle production and maintenance unit would be appropriate forpurposes of collective bargaining.We find that the main plantand the modification center should not be treated as separate entitiesin determining the appropriate unit.The Company and the I. A. M. agree that working leaders should beexcluded from any production and maintenance unit along with THE GLENN L. MARTIN-NEBRASKA COMPANY429leaders.The U. A. W. contends that working leaders should be in-cluded in the unit, citing our decision inMatter of Glenn L. MartinCompany '5wherein we excluded leaders but included working leaders.It is clear from the record in the instant case that working leadersand leaders do not comprise two levels in the supervisoryhierarchyof the Company as they did in the case cited above.There, eachworking leader was directly responsible to a leader.Here, a groupof employees has either a leader or a working leader and not both.Thus, in effect,the working leader is on an equal plane with the leader,from a supervisory standpoint.The principal difference in theirfunctions is that the leader generally supervises more than 50 percentof the time,whereas theworking leaderworks more than 50 percentof the time.Their rate of pay is the same, and is greater than that ofemployees under them.Both types of leaders are over 6 to 10 men.In general,they allocate the work, maintain the output,and instructand assist new employees.They have an effective power to recom-mend disciplinary action, increases in pay, and time off,and theymake merit ratings.We find that working leaders are supervisoryemployees,and we shall exclude them from the voting groups assuch.The Company contends that plant clerical employees who are en-gaged in clerical work more than 50 percent of their working timeshould be excluded from any production and maintenance unit foundappropriate by the Board.The I. A. M. and the U. A. W. opposethe exclusion of plant clerical employees.Inasmuch as all of thelabor organizations seeking to represent the production and main-tenance employees desire that the plant clerical employees be included,and since such employees,unlike the office clerical employees, havemuch in common with the production and maintenance employees;we shall not exclude them.3.History of collective bargainingSince the Company's plant has been in operation only a relativelyshort time,ithas not entered into bargaining relations with anylabor organization,craft or industrial in nature.Thus, there is anabsence ofany past collective bargaining history which would afforda basis for a determination of the appropriate unit.The U. A. W., the I. A. M., and the Company point to the Board'sabove-mentioned decision involving The Glenn L. Martin Companyplant in Baltimore,Maryland,wherein a single production andmaintenance unit was found to be appropriate,as supporting theircontentions in the present proceedings.In that case,however, sinceno craft organization was involved,the issue of the appropriateness550 N. L. R. B 412. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDof separate craft units was not presented to the Board as'it is herein.That decision is accordingly not controlling or persuasive in theinstant case.4.The proposed Welders' unitThe unit proposed by the Welders is confined to employees en-gaged in welding operations at the modification center.There are21 such employees eligible for the unit.On the other hand, at themain plant, 120 to 130 welders are employed by the Company, andare engaged in essentially the same type of operations as the weldersat the modification center.We have previously indicated that we con-sider that the modification center and the main plant should betreated as one in the, determination of the appropriate unit.Therecord affords no basis for applying a different rule in the case ofthe welding employees.Since the unit proposed by the Weldersexcludes a large segment of employees equally skilled in the oper-ations performed by the employees sought to be included in theunit, we find that the unit is inappropriate for purposes of collectivebargaining.For this reason, and for the further reason that theWelders did not appear at the hearing in support of its petition,we shall dismiss its petition in Case No. 17-R-698.5.The proposed Operating Engineers' unitThe Operating Engineers has petitioned for a unit of engineers andapprentice engineers employed in the ventilating and heating de-partments of the Company.There are 6 engineers in the specifieddepartment at the main plant, including 1 leader.They are locatedin the powerhouse and have as their function the operation of heat-ing and power boilers.At the modification center, there are approxi-mately 13 engineers, 3 leaders, and 18 firemen in the specified,department.They-have as their function the operation of high-pressure boilers, but in addition they handle the refrigeration, airconditioning and air compression equipment of the center. In ad-dition to these two groups of stationary engineers, there are 30engineers in the maintenance department of the main plant, includ-ing a subforeman, 3 leaders, and 2 firemen.Of these, 12 are stationedin the assembly building, 9 in the camouflage building, and 9 at,theflight operations headquarters.They have as their function thehandling of heating, refrigeration, air conditioning and air com-pression equipment elsewhere than the modification center.Sincethe work which they perform for the main plant and the flight oper-ations headquarters is performed at the modification center by theengineers whom the Operating Engineers seeks to include in theunit,we are of the opinion that if a separate unit of engineers is THE GLENN L. MARTIN-NEBRASKA COMPANY431appropriate, the maintenance engineers of the main plant should beincluded in the unit.The evidence indicates that the engineersconstitute a clearly identifiable, skilled craft.In view of this, andin the absence of any history of collective bargaining, we are of theopinion that the considerations in favor of a separate unit of engineersare balanced with 'those tending to favor an industrial unit so thatthe engineers could function as a separate unit for the purposes ofcollective bargaining, or be included in the production and main-tenance unit.Under these circumstances our determination of theunit issue with respect to the engineers will depend in part upon theresults of the election hereinafter directed among them .66.The proposed Carpenters' unitThe unit, which the Carpenters requests includes woodworking em-ployees throughout the plant. It conflicts with the unit sought by theI.A. M. The U. A. W. urges, therefore, that the petition of the Car-penters should be dismissed because of the jurisdictional dispute be-tween two unions affiliated with and subject to the jurisdiction of theAmerican Federation of Labor.We have customarily dismissed pro-ceedings involving jurisdictional disputes between two unions sub-ject to discipline by the same parent organization.We have, however,made an exception to this rule where a third union not a party to thejurisdictional dispute was also seeking to represent the employees overwhom the dispute had arisen.7Here the U. A. W. is not a party tothe jurisdictional dispute and is seeking to represent the employeesinvolved in the dispute.The exception to the rule is therefore appli-cable to the instant case, and we must determine the question concern-ing representation despite the collateral dispute between the I. A. M.and the Carpenters. In accordance with our practice when invokingthe exception to the rule, we shall place the names of both the I. A. M.and the Carpenters on the ballot in the election hereinafter orderedamong the woodworking employees.8As shown by the table in the footnote below, the woodworking em-ployees 9 of the Company are found in several departments of the0One ground alleged by the Company and the II A.W. In their joint motion to dismissthe petition of the Operating Engineers was the lack of a substantial showing of repre-sentation.We consider the sbowiug of the Operating Engineers to be substantial.The'total number of engineers employed by the Company,excluding supervisory employees andfiremen, was approximately 42.Of these,the Operating Engineers submitted cards signedby 15.7 SeeMatter of Long-Kell Lumber Company,16 N. L.R. B. 892; andMatter of-Weyer-haeuser Timber Company, Klamath Falls Branch,42 N. L. R B. 499.8If, as a result of the elections ordered in this proceeding,either the I A M or theCarpenters is certified as the representative of the Company'swoodworking employees, ourcertification would not be a holding that such A. F. of L affiliate is the union authorizedby the A. F of L to assert jurisdiction over such employees.It would be a holding thatsuch A. F. of L. affiliate is the exclusive representative of employees of the Company inan appropriate unit for the purposes of collective bargaining.9The Company has no pattern makers. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant.10Nevertheless, like the engineers, these employees constitutea clearly identifiable, skilled craft, engaged in operations requiring theuse of similar tools under similar working conditions.As in the caseof the engineers, we are of the opinion that the woodworking em-ployees may function as a separate unit for the purposes of collectivebargaining or may be included in the production and maintenanceunit.Under these circumstances our determination of the unit issuewith respect to the woodworking employees will depend in part uponthe results of the election hereinafter directed among them.B. Plant-protection employeesThe U. A. W. is the only labor organization interested in a unit ofplant-protection employees.It requests a unit of all hourly paidplant-protection employees.The Company opposes the organizationof such employees, particularly by the same union seeking to representitsproduction and maintenance workers, but concedes that, if itsobjections are not sustained by the Board, the unit requested isappropriate.The respondent has advanced no argument in favor ofits contentions which we have not considered and rejected in previousdecisions holding that plant-protection employees may constitute ap-propriate units for purposes of collective-bargaining under the Act."10 See following tableDepartmentLocationNumber of wood.workersMain Plant1.Building and(a) Assembly bldg __29 carpenters------- ...field(b) Camouflage bldg.5 carpenters___________2.Receiving andAssembly bldg. (1st19 carpenters----------raw stores.floor)3. Spares ---------Assembly bldg (2nd67 carpenters--_____.__floor)4.Woodshop__.__Assembly bldg. (lst36 carpenters------- .__floor)30 wood toolmakers----16-18 production partsmakers5-6 cabinet makers-----5Dock (underAssembly bldg (1stFew carpenters-------plant and equip)floor)6nssembly______Assembly bldg (2nd37 carpenters------....floor)Modification C'enlcr1Building mamt_Modification bldgs_ -24 carpenters----------2Receiving andModification bldgs_ _7 carpenters---- _ ----raw Mmes3.Machine shop__Modification bldgs_ _Iwood tool-maker- _ _ _ _DutiesRough work (includingbudd-ing partitions,cribs, shor-ing), some finishing workon cabinets;repair.(Thebulk ofthose in the assem-bly buildingcover the en-tireplant area,except theinteriorofmodificationcenter buildings.)Make shipping boxes and domiscellaneous woi kFabricatepacking boxes.Constructexport boxes, cra-dles, dolliesMake woodentools,jigs,blocksMake aircraftparts of woodand fibreMake furniture,files,andmiscellaneousequipmentBuild shoringin freight cars.Make crates.Internal repairs and construc-tion all over the modifica-tion buildings.Make boxesMakes wooden tools"'SeeMatter of Budd Wheel Company,52-N L R B 666,and cases cited therein. THE GLENN L. MARTIN-NEBRASKA COMPANY433In these prior cases, the Board has consistently placed plantguards inunits separate and apart from any unit of production and maintenanceemployees.That condition is met herein by the establishment of onelocal of the U. A. W. for the purposes of representing the productionand maintenance employees of the Company, and the establishmentof a sister local to represent the plant-protection employees.The Company's plant-protection department consists of 335 em-ployees engaged in police work and 50 engaged in fire prevention ac-tivities, all of whom have been sworn into the Auxiliary MilitaryPolice.A further breakdown indicates that there is a chief, 2 assist-ant chiefs, 4 captains, 10 to 15 lieutenants, roughly 40 sergeants, ap-proximately 6 stenographers, and over 300 guards and firemen.Allthese employees are hired and paid by the Company. All plant-pro-tection employees beneath the rank of sergeant, 'including the 6 ste-nographers, are hourly paid.We shall exclude the stenographers andclerical employees from the plant-protection unit because of thenature of their work.We find that all hourly paid plant-protection employees of the Com-pany, excluding secretarial and clerical employees, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning 9f Section 9 (b) of the Act.C. Concluding findingsIn view of our findings with regard to the engineers and the wood-working employees of the Company, we shall make no final determina-tion of a unit as regards the production and maintenance employeesat this time.We shall direct that the questions concerning representa-tionwhich have arisen be resolved by separate elections by secretballot among the employees in the following voting groups who wereemployed during the pay-roll period immediately preceding the dateof our Direction of Elections,12 subject to the limitations and addi-tions set forth therein: (1) all engineers and apprentice engineersin the Company's two heating and ventilating departments, and inthe,maintenance department of the main plant, excluding all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively" The U. A. W. urged that eligibility be determined on the basis of the pay roll immedi-ately preceding the date of the hearing, in view of uncertainty concerning the futureincrease in employment.We haveconsidered this contention and find that there is notsufficient reason in this case to justify departing from our customary practice of determin-ing eligibility on the basis of the pay-roll period immediately preceding the date of theDirection of Election(s).507900-44-vol. 54-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend such action, to determine whether they desire to be repre-sented by the Operating Engineers, the I. A. M., the U. A.:W., ornone; (2) all, first-class, second-class, and third-class carpenters,wood-tool makers, woodworking machine operators, box makers, andtheir helpers, excluding supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect. changes in thestatus of employees, or effectively recommend such action, to deter-mine whether they desire to be represented by the Carpenters, theI.A. M., the U. A. W., or none; (3) all remaining production andmaintenance employees, including garage and cafeteria employees, butexcluding professional, technical, confidential, and plaiit-protectionemployees, working leaders, leaders, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively reconl-mend such action, to determine whether they desire to be representedby the I. A. M., the U. A. W., or neither; " and (4) all hourly paidplant-protection employees, excluding secretarial and clerical em-ployees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, to determine whetheror not they desire to be represented by the U. A. W.Upon the re-sults, of the first three elections will depend in part our determinationof the appropriate unit or units of production and maintenance em-ployees.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainirg with The Glenn L. Mar-tin-Nebraska Company, Fort Crook, Nebraska, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Elections, under thedirection and supervision of the Regional Director for the Seven-teenth Region, acting in this matter as agent for the National LaborRelations Board; and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the following employees who were elli-ployed by the Company during the pay-roll period immediately pre-ceding the date of this Direction of Elections, including employees13 See Appendix A for a list of the departments to be includedin the production andmaintenance voting group (excluding, of course, the engineers and woodworkingemployees)and thedepartments to be excluded from the voting group. THE GLENN L. MARTIN-NEBRASKA COMPANY435who did not work during said pay-roll period because, they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election: 111.All engineers and apprentice engineers in the Company's twoheating and ventilating departments, and in the maintenance depart-ment of the main plant, excluding all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by Inter-national Union of Operating Engineers, Local No. 38 and 38-A, or-by Aeronautical Mechanics Lodge No. 1574, I. A. of M.-A. F. of L:ror by UAW-CIO, Local No. 107, for the purposes of collective bar-gaining,oi by none of these organizations;2.All first-class, second-class, and third-class carpenters, woodtool makers, woodworking machine operators, box makers and theirhelpers, excluding supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, to deter-mine whether they desire to be represented by United Brotherhoodof Carpenters and Joiners of America, Local 2359, affiliated with theAmerican Federation of Labor, or by Aeronautical Mechanics LodgeNo. 1574, I. A. of M.-A. F. of L., or by UAW-CIO, Local No. 107,for the purposes of collective bargaining, or by none of theseorganizations;3.All production and maintenance employees,15 including garageand cafeteria employees, but excluding professional, technical, con-fidential, and plant-protection employees, working leaders, leaders,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, and all employeesincluded in groups 1 and 2, above, to determine whether they desireto be represented by Aeronautical Mechanics Lodge No. 1574, I. A.of M.-A. F. of L., or by UAW-CIO, Local No. 107, for the purposesof collective bargaining, or by neither ;4.All hourly paid plant-protection employees, excluding secre-tarial and clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such14The several unions expressed preferences at the hearing that their respective namesappear on the ballot as set forth in the Direction of Elections.15 See Appendix A for list of included and excluded departments. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction, to determine whether or not they desire to be represented byUAW-CIO,Local No. 108,for the purposes of collective bargaining.ORDEROn the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigationand certification of representatives of employees of The Glenn L.Martin-Nebraska Company, Fort Crook, Nebraska, filed by Na-tional Union, United Aircraft Welders of America, Local No. 8, be,and it, hereby is, dismissed.Appendix AIncluded departments:machine shopsub-assemblyassemblyfinishing andplatingfinal assemblywood shopwelding and heattreatingsheet metalmetal benchgarageinspectionmaintenancereceiving and raw storestool designtool roomdockbuilding and fieldheating and ventilatingcafeteriatool storage cribspare partsinternal transportationjanitor serviceground testcamouflagematerial conservationExcluded departments:engineering (except non-pro-fessional,n o n - technical,and non-confidential em-ployees)tabulatingpersonnellaboratory (except non-pro-fessional,n o n - technical,and non-confidential em-ployees)production (except non-con-fidential,non-supervisoryclerks)purchasing (except non-con-fidential,non-supervisoryhourly paid employees)coordinating (except routineemployees)medical (except non-profes-sional first-aid attendants)timekeeping (except non-con-fidentialemployees,en-gaged in work on floor ofplants)accountingcost and stores accountingoutsidetransportationandrationing (except driversof buses, trucks, and stationwagons) THE GLENNL.MARTIN-NEBRASKACOMPANY437Excluded departments-Cont.telephone engineeringquality engineeringindustrial engineeringprotectionplant and equipment (exceptnon-professional, non-tech-nical, and non-confidentialemployees)general officefactory supervisionflight operationspublic relations